Citation Nr: 1801131	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral eye deterioration.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for residuals of heat exhaustion.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

6.  Entitlement to an evaluation in excess of 20 percent for service-connected left shoulder tendonitis.

7.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee patellofemoral pain syndrome.

8.  Entitlement to total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active from March 1991 to August 1991 with inactive duty for training (INACDUTRA) in the National Guard from August 1991 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and May 2016 rating decisions of the Portland, Oregon Regional Office (RO).  In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Because evidence of unemployability has been raised, the Board finds that the issue of entitlement to a TDIU is part of the claims on appeal.

The issues of entitlement to a TDIU, service connection for PTSD, residuals of a heat injury, obstructive sleep apnea, and headaches, and increased ratings for right knee and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral visual disability, other than refractive error, was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral visual disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been provided letters that address all notice elements required.  
Neither the Veteran nor has representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

No further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Law and Regulations

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The term active service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2017).

In addition to the above-noted legal criteria, separate laws and regulations apply when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  

The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).The Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9 (2017).  

VA considers such conditions to be part of a life-long defect and normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Bilateral Eye Disability

At enlistment, the Veteran's records reflect that his visual acuity was 20/20 without correction on distance vision and 20/40 right and 20/70 left on near vision in March 1991; the Veteran was noted to have defective vision.  See Report of Medical Examination dated March 1991.  On separation, the Veteran's visual acuity was 20/30 right and 20/25 left on distance vision and 20/45 right and 20/30 left on near vision.  See Report of Medical Examination dated February 1996.  The Veteran denied a history of eye trouble on separation.  See Report of Medical History dated February 1996.  

Post-service VA treatment records do not indicate the presence of a bilateral eye disability, and at the June 2017 hearing the Veteran testified that he was not diagnosed with a visual disability.  The Board interprets the service and post-service treatment record to indicate the presence of a refractive error on entrance and separation; however, the Board finds there is no competent medical evidence of an eye disorder that qualifies as a disability for VA purposes that is shown to be related to service.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  In sum, the evidence does not support a finding that the Veteran manifests a visual disability for VA purposes that is related to service.  Shedden, supra.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the foregoing reasons, the Board finds that the claim for service connection for an eye disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is grateful to the Veteran for his service to our country; however, the Board is bound and constrained by law, and unfortunately, the service-connection claim for a bilateral eye disability cannot be granted.


ORDER

Service connection for bilateral eye deterioration is denied.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's remaining claims must be remanded before the Board is able to make a determination on the merits.  Specifically, additional development is required.  

Obstructive Sleep Apnea

At the June 2017 hearing before the undersigned, the Veteran testified that he snored in service and following service, and that he experienced daytime somnolence in service.  The Veteran has presented symptoms that could demonstrate an "onset" during service and he is compentent and credible as to these assertions.  The Veteran has also testified that his symptoms continued after service, and that he has a current diagnosis of obstructive sleep apnea.  He also noted that an examiner related his sleep apnea to service, but was unable to recall the rationale behind the opinion.

Thus, the Board finds a VA examination and opinion are warranted to ascertain the etiology of the Veteran's obstructive sleep apnea.  The Veteran has provided competent and credible evidence of a current condition, in-service symptomatology, and symptoms continuing since service, but there is insufficient competent medical evidence to adjudicate this claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Headache Disability

On his March 1991 examination, the examiner noted that the Veteran had a headache the day prior and had taken an aspirin - the examiner noted that it was a "[v]ery rare occurence."  At the June 2017 hearing before the undersigned, the Veteran testified that he experienced headaches in service when he was around diesel trucks.  Because he was a truck driver and was regularly exposed to diesel trucks, he experienced headaches almost daily in service, and he testified that he treated his headaches with ibuprofen.  The Veteran also testified that the headaches did not subside following service, and that he continued to treat them with ibuprofen.  

Thus, the Board finds a VA examination and opinion are warranted to ascertain the etiology of the Veteran's headaches.  The Veteran has provided competent and credible evidence of a current condition, in-service symptomatology, and symptoms continuing since service, but there is insufficient competent medical evidence to adjudicate this claim.  Id.

Residuals of a Heat Injury

At the June 2017 hearing before the undersigned, the Veteran testified that he experienced residuals of a heat injury including constipation and nausea and that he was hospitalized for heat exhaustion.  Service records show the Veteran received inpatient treatment from May 26, 1991 to May 30, 1991 for bullous impetigo.  Additionally, the Veteran has reported changes in his gastrointestinal system since his hospitalization in service, and contends that his symptoms appear with changes in temperature.  

Thus, the Board finds a VA examination and opinion are warranted to ascertain the nature and etiology of the Veteran's current condition.  The Veteran has identified persistent symptoms of a disability, an in-service hospitalization, and symptoms continuing since service, but there is insufficient competent medical evidence to adjudicate this claim.  Id.

Acquired Psychiatric Disorder

The Veteran submitted a January 2016 statement and testified at the June 2017 hearing that he suffered abuse from a drill sergeant in-service, implicating 38 C.F.R. § 3.304(f)(5).  The Board notes that the Veteran has not been afforded a VA examination for this claim.  

In light of the Veteran's testimony at the June 2017 hearing before the undersigned and evidence of an acquired psychiatric disability in VA treatment records, including PTSD; the Board finds a VA examination and opinion are warranted to ascertain the etiology of the Veteran's claimed disability.  Id.

Increased Ratings - Left Shoulder, Right Knee

The last VA examination for the Veteran's right knee and left shoulder disabilities was in April 2015.  In light of the Veteran's assertions of a worsening of his disabilities and an inability to obtain and maintain employment, the Board finds that contemporaneous examinations are warranted to assess the severity of his service-connected disabilities.  Further, as the issues are being remanded, the examinations should include testing for damaged and undamaged joints on active, passive, weight-bearing, and non-weight bearing ranges of motion and as to range of motion during flare ups.  Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

TDIU

The Board notes the issue of TDIU is inextricably intertwined with the claims for service connection and increased ratings, and a final decision on the issue of entitlement to TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain ALL outstanding records pertinent to the Veteran's claims, specifically VA treatment records that have not been associated with the claims file.  

2.  Schedule the Veteran for a VA examination and opinion to ascertain the etiology of the Veteran's claimed obstructive sleep apnea.

The examiner is directed to note the Veteran's credible testimony regarding snoring and daytime somnolence in service.

State whether it is at least as likely as not (a 50 percent or higher degree of probability) that an obstructive sleep apnea disorder manifested in service or is due to disease or injury in service.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected left shoulder disability.  The claims file should be made available to the examiner for review in connection with the examination. 

In particular, the VA examination must include range of motion testing for the left shoulder in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  
The VA examiner should provide a complete rationale for any opinions provided.

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability.  The claims file should be made available to the examiner for review in connection with the examination. 

In particular, the VA examination must include range of motion testing for the left shoulder in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  
The VA examiner should provide a complete rationale for any opinions provided.

5.  Schedule the Veteran for a VA examination and opinion to ascertain the etiology of the Veteran's claimed acquired psychiatric disability.  

State whether it is at least as likely as not (a 50 percent or higher degree of probability) that an acquired psychiatric disorder is due to service, to include personal assault; is caused by a service-connected disability; or is aggravated (increased in severity beyond a normal progression of the disease) by a service-connected disability.

6.  Schedule the Veteran for a VA examination and opinion to ascertain the etiology of the Veteran's claimed headache disabilities.

The examiner is directed to note the Veteran's credible testimony regarding headaches following exposure to diesel fumes in service.

State whether it is at least as likely as not (a 50 percent or higher degree of probability) that a headaches disorder is due to service; is caused by a service-connected disability; or was aggravated (increased in severity beyond a normal progression of the disease) by service or a service-connected disability.

7.  Schedule the Veteran for a VA examination and opinion to ascertain the etiology of the Veteran's claimed residuals of a heat injury and/or residuals of bullous impetigo.  

The examiner is directed to note the Veteran's credible reports of gastrointestinal sensitivity to temperature since his hospitalization in service.

a.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran manifests or manifested at any time since August 2010:

	1) residual disabilities as a result of a heat injury

	2)  residual disabilities as a result of bullous impetigo 	infection.

b.  For current disabilities identified - State whether it is at least as likely as not (a 50 percent or higher degree of probability) that residuals of a heat injury and/or residuals of bullous impetigo were incurred in service.

8.  After the above development is completed, adjudicate the claims remaining on appeal, including TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


